Citation Nr: 1135428	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, as secondary to service-connected esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979, and from January 1980 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his January 2008 substantive appeal, the Veteran requested a hearing before a member or members of the Board.  In a submission to the RO, dated March 2008, the Veteran withdrew his appeal.

Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).

In January 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to obtain a medical opinion regarding the etiology of the Veteran's claimed sleep apnea.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's sleep apnea was not caused or aggravated by his service-connected esophagitis.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, as secondary to service-connected esophagitis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment reports are absent for any complaint of, or treatment for, any sleep condition.  A separation report of medical examination from the Veteran's second period of active duty, dated in August 1998, indicated normal clinical evaluations of his systems with the exceptions of his eyes, lower extremities, and an identifying tattoo.  In an associated report of medical history, the Veteran indicated that he did not have nor has he ever had frequent trouble sleeping.  

These service treatment records, as a whole, are strong evidence against the Veteran's claim as they tend to show that the Veteran did not have a sleep disability in service.  The complete absence of any mention of any symptoms of the claimed disability during service weighs against a grant of service connection on a direct basis.

The record reflects that the Veteran's first complaints of loud snoring associated with episodes of breathing problems during his sleep, was in March 2005.  After a sleep study was conducted in February 2006, he was diagnosed with sleep apnea.  This diagnosis came approximately seven years after separation from service, weighing heavily against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

The evidence does not show, nor has the Veteran ever alleged, that his sleep apnea was incurred during active military service.  Instead, the Veteran contends that service connection is warranted for his sleep apnea because it is related to his service-connected esophagitis.  

Parenthetically, the Board notes that the Veteran was diagnosed with esophagitis in November 2005.

Pursuant to a January 2010 Board Remand, the Veteran was afforded another VA examination of his sleep apnea to obtain an adequate opinion regarding the claimed disability's etiology.  In this regard, the Board notes that the Veteran underwent a VA examination in April 2007 but found that the medical opinion was inadequate for VA compensation purposes.

In April 2010, the Veteran was examined by another VA physician.  At that time, the Veteran was diagnosed with obstructive sleep apnea.  With respect to the etiology of the sleep apnea, the examiner opined, "it is less likely as not that the veteran's sleep apnea is caused by or aggravated by the veteran's service-connected esophagitis."  He explained that the predisposing risk factors for sleep apnea are the male gender, aging, and obesity.  The examiner noted that the Veteran had all three risk factors as he is a male, 52 years of age, and was overweight.  

In further explanation, the examiner mentioned current medical literature which indicated that there is no connection between obstructive sleep apnea and reflux disease.  In short, the study reported that there is no correlation between reflux of gastric contents and obstructive sleep apnea, despite the fact that there is a high prevalence of gastroesophageal reflux disease in patients with sleep apnea.

The Board finds that this medical opinion weighs heavily against the Veteran's claim as it not only fails to establish that his sleep apnea is proximately due to or caused by his service-connected esophagitis, it contradicts that nexus.

The Board notes the lay statements provided by the Veteran contending that his sleep apnea is related to his service-connected esophagitis.  Laypersons, such as the Veteran, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this regard, the Veteran's contentions regarding a relationship between his claimed disability and his service-connected esophagitis are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the cause of the claimed disability and are entitled to low probative value.

In any event, the Veteran's opinions are clearly outweighed by the medical opinions of the April 2010 VA examiner, supported by medical literature and the examiner's medical expertise.

In addition, upon review of the Veteran's VA outpatient treatment reports, the Board finds no additional evidence favorable to the Veteran's claim for service connection for sleep apnea.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for sleep apnea, as secondary to service-connected esophagitis, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2007 and September 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As mentioned above, this matter was remanded by the Board in January 2010 to obtain an adequate medical opinion regarding the etiology of the Veteran's claimed sleep apnea.  The Board finds that the medical opinion submitted in April 2010 is in substantial compliance with the remand instructions, which included an adequate rationale for the medical conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinion must support its conclusion with an analysis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a mere conclusion and data, without an explanation, is of no probative value).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


